PER CURIAM.
In this consolidated appeal Willie Pollock challenges the final judgments of injunction for protection against repeat violence which were entered by the trial court against him upon separate motions filed by appellees, William Couffer and Larry Humphreys. Mr. Pollock contends that the evidence of record does not support the trial court’s rulings; however, he has failed to provide this court with either a transcript of the proceedings below or a stipulated statement of facts pursuant to rule 9.200(b)(4) of the Florida Rules of Appellate Procedure. This failure prevents us from reviewing the validity of Mr. Pollock’s claims. Since no error of law is apparent from our review of the final judgments, we must affirm. See Loughridge v. Carillo, 706 So.2d 138 (Fla. 5th DCA 1998).
AFFIRMED.
ANTOON, C.J., HARRIS and GRIFFIN, JJ., concur.